DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motor” in Claim 1 and the “current-carrying part” in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, Claim 2 recites the limitation "the front portion and the rear portion" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, Claim 2 recites the functional language “carries out hinge movement” in Line 5, without reciting any structure to perform the hinge movement.  It is unclear if Applicant intends to claim the hinge shaft 312b as disclosed in the specification or just a cap that is capable of hinge movement. Therefore, the scope of this claim is indefinite.
Regarding Claims 3 & 6, Claims 3 and 6 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon Claim 2.
Regarding Claim 4, Claim 4 recites the limitation "the edge" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5, Claim 5 recites the limitation “wherein the opening and closing cap has a restoring force acting in a direction of opening the opening portion and the detachment button has a restoring force acting in a direction away from the locking protrusion.” The specification discloses “the opening and closing cap 312 has first elastic hinge part 312b installed for applying a restoring force acting in a direction of opening the opening portion, and the detachment button 313 has a spring 313a installed for applying a restoring force acting in a direction away from the locking protrusion 311a.” See Specification Page 17, Lines 18-23. In light of the specification, it is unclear how “the opening and closing cap has a restoring force” when the specification discloses the elastic hinge part 312b applying the restoring force. It is also unclear how “the detachment button has a restoring force” when the specification discloses the spring 313a applying the restoring force. Therefore, the scope of this claim is indefinite. For purposes of examination Claim 5 is interpreted as having a restoring force acting on the opening and closing cap in a direction of opening the opening portion; and a restoring force acting on the detachment button in a direction away from the locking protrusion.
Regarding Claim 7, Claim 7 recites the limitation "the other side . . . the passage . . . the space . . . .”  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 8, Claim 8 recites the limitation "the front end . . . the outlet side . . . .”  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 10, Claim 10 recites the limitation "the front . . . the other side . . . .”  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 11, Claim 11 recites the limitation "the front end surface.”  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 12, Claim 12 recites the limitation “a third one-touch fastening button . . . .”  Claiming a “third button” makes the claim unclear because no first or second button has been claimed in either Claims 1 or 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US 2019/0290084 A1).
Regarding Claim 1, Conrad discloses a handheld vacuum cleaner, comprising: a handle body (108) having a first coupling part (E1, see Examiner Annotated Fig. 23G) formed on one side in the longitudinal direction; a drive part body (156) having a second coupling part (E2, see Examiner Annotated Fig. 23G) formed on one side thereof so as to be detachably coupled to the first coupling part (E1), a third coupling part (E3, see Examiner Annotated Fig. 23G) formed on the other side, and a motor (152) provided therein; and a filtration and discharge body (112) having a first hollow part (E5) and a second hollow part (E6), respectively formed at one side and the other side so as to communicate with each other, a dust receiving part (E7) formed between the first hollow part (E5) and the second hollow part (E6) so as to communicate with the first hollow part (E5) and the second hollow part (E6), and a fourth coupling part  (E4) formed on the inner surface of the first hollow part (E5) so as to be detachably coupled to the third coupling part (E3). See Examiner Annotated Fig. 23G.

    PNG
    media_image1.png
    359
    614
    media_image1.png
    Greyscale

Regarding Claim 2, Conrad discloses the handheld vacuum cleaner according to Claim 1, as previously discussed above, wherein the dust receiving part (E7) has opening portions formed at the front portion and the rear portion thereof and the front opening portion is configured to be opened or closed by an opening and closing cap (192) which carries out hinge movement (via hinge 480a) with respect to the filtration and discharge body (112).
Regarding Claim 3, Conrad discloses the handheld vacuum cleaner according to Claim 2, as previously discussed above, wherein the dust receiving part (E7) is equipped with a dust housing (E7) and the dust housing (E7) has one opening portion (opening at the front of the housing), which is formed at one end of the dust housing so as to be opened or closed by the opening and closing cap (192) of the filtration and discharge body (112), and the other opening portion (opening where air passes between the dust receiving part and the motor housing), which is formed at the opposite side of the opening and closing cap (192) so that a filtering member (204) is inserted thereinto.
Regarding Claim 4, Conrad discloses the handheld vacuum cleaner according to Claim 3, as previously discussed above, wherein the dust housing (E7) has a locking protrusion (E8) formed at a point of the edge of the opening portion thereof, the opening and closing cap (192) has a hook (496) formed on the outer circumference thereof so as to be coupled with the locking protrusion (E8), and the dust housing (E7) has a detachment button (E9) formed on the outer surface thereof so as to push and detach the locking protrusion (E8) coupled with the hook (496) from the hook (496). See Examiner Annotated Figs. 23F and 23G.

    PNG
    media_image2.png
    252
    629
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Sergyeyenko et al. (US 2022/0047133 A1).
Regarding Claim 5, Conrad discloses the handheld vacuum cleaner according to Claim 4, as previously discussed above, wherein the detachment button (E9) has a restoring force acting in a direction away from the locking protrusion (E8). See Conrad Figs. 23F-G. To the extent that Applicant may argue that Conrad does not explicitly disclose wherein the detachment button (E9) has a restoring force acting in a direction away from the locking protrusion (E8), it would have been obvious to one of ordinary skill in the art to modify Conrad wherein the detachment button has a restoring force away from the locking protrusion to allow the locking protrusion to reengage without requiring a user to operate the detachment button.  See Conrad, Paragraph 0556. 
Conrad may not disclose wherein the opening and closing cap has a restoring force acting in a direction of opening the opening portion. See Conrad Paragraph 0555 stating that the lock engaging member may be movable in any suitable manner. 
However, Sergyeyenko teaches a vacuum cleaner wherein the closing cap (308) has a spring that biases the cap (308) in the open position. See Sergyeyenko, Paragraph 0069.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Conrad wherein the opening and closing cap has a restoring force acting in a direction of opening the opening portion, as taught by Sergyeyenko, for the purpose of making sure that the cap stays open during dust/debris removal from the dust housing.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Hwang et al. (US 2019/0231154 A1).
Regarding Claim 6, Conrad discloses the handheld vacuum cleaner according to Claim 4, as previously discussed above.
Conrad may not disclose wherein the filtering member (204) has a withdrawal stem formed in the center thereof.
However, Hwang teaches a handheld vacuum cleaner comprising of a filter with a withdrawl stem (611) in the center thereof.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Conrad wherein the filtering member (204) has a withdrawal stem formed in the center thereof, as taught by Hwang, as a matter of routine design choice for the purpose of making the filtering member of Conrad easier to maneuver.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Cho et al. (US 2019/0167058 A1), in further view of Koessler (US 6,994,622 B2) and Pollock (US 5,344,363).
Regarding Claim 7, Conrad discloses the handheld vacuum cleaner according to Claim 3, as previously discussed above.
Conrad does not disclose wherein the filtration and discharge body has a valve installed therein at the other side where the second hollow part is formed so that the valve opens or closes the passage between the space in the dust receiving part and the second hollow part.
However, flapper valves or check valves preventing the backflow of debris through an intake nozzle are well known to one of ordinary skill in the art. Cho (Fig. 4) teaches a valve (116) installed in a hollow part of a vacuum that opens and closes the passage between a space in the dust receptacle and the nozzle.

    PNG
    media_image3.png
    602
    378
    media_image3.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Conrad wherein the filtration and discharge body has a valve installed therein at the other side where the second hollow part is formed so that the valve opens or closes the passage between the space in the dust receiving part and the second hollow part, as taught by Cho, for the purpose of preventing the backflow of debris through the intake nozzle when the suction motor is off.
Regarding Claim 8, Conrad, as modified, discloses the handheld vacuum cleaner according to Claim 7, as previously discussed above, wherein the valve (Cho, 116) is made of an arcuately curved surface at least when in the open position (See Cho, Fig. 4, and Paragraph 0080), and the front end thereof is in contact with the end of the second hollow part at the outlet side thereof so as to maintain a closed state. .
To the extent that Applicant may argue that Conrad, as modified does not disclose wherein the valve is made of an arcuately curved surface, Koessler (Fig. 2) teaches an enclosed duct with a backflow preventer (13) that is made of an arcuately curved surface (13a).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Conrad, as modified, wherein the valve is made of an arcuately curved surface, as taught by Koessler, for the purpose of providing an airfoil shape with minimal obstruction to air flow through the duct. See Pollock, Abstract.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (Fig. 23F-G) in view of Conrad (Fig. 12).
Regarding Claim 9, Conrad discloses the handheld vacuum cleaner according to Claim 3, as previously discussed above, wherein the handle body (108) is obliquely extended downwards based on the first coupling part (E1). See Conrad Fig. 12, wherein the handle extends obliquely downward. It would have been obvious to extend the handle body depicted in Examiner Annotated Figs. 23F and 23G, just as shown in Fig. 12, as desired by the user for ease of operations and maneuverability.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (Fig. 23F-G) in view of Conrad (Fig. 78).
Regarding Claim 12, Conrad discloses the handheld vacuum cleaner according to Claim 1, as previously discussed above.  
Conrad Fig. 23F-G do not disclose wherein a suction body is additionally provided so as to be detachably coupled to the second hollow part of the filtration and discharge body, and the suction body has a connection duct formed at one side and having a third one-touch fastening button and a current-carrying part to correspond and be connected to the second hollow part.
However, Conrad (Fig. 78) teaches wherein a suction body (33136) is additionally provided so as to be detachably coupled to the second hollow part of the filtration and discharge body, and the suction body has a connection duct formed at one side and having a third one-touch fastening button and a current-carrying part to correspond and be connected to the second hollow part.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vacuum cleaner of Conrad wherein a suction body is additionally provided so as to be detachably coupled to the second hollow part of the filtration and discharge body, and the suction body has a connection duct formed at one side and having a third one-touch fastening button and a current-carrying part to correspond and be connected to the second hollow part, as taught by Conrad Fig. 78, for the purpose of using the device to clean floors or hard to reach areas.
 To the extent that Applicant may argue that Conrad, as modified does not explicitly disclose “a current carrying part.” Vacuum cleaners with power supplied to the roller brush are well known to one of ordinary skill in the art, it would have been obvious to include a current carrying part in the connections to transmit power from the battery to the roller brush for the purpose of powering the roller brush to increase the effectiveness of cleaning surfaces.
Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gidwell (US2015/0135471 A1), appears to have an arcuately shaped valve (see Fit. 10), and the rotating cover has components pertinent to the presently claimed locking protrusion and release button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723